DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
The previous final rejection on 01/26/2021 is vacated/withdrawn.
Claims 1-6 are pending.  

Claim Rejections - 35 USC § 102
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Krzyzanowski et al. (US 2005/0068222 A1).
For claim 1, Krzyzanowski discloses all the claimed subject matter.  Krzyzanowski discloses a non-transitory, computer-readable media having stored thereon a set of instructions wherein the set of instructions, when executed by a first device (see Fig. 1, data base server 118 including a command code database 120 and meta-data database 122), cause the first device to automatically progress through a plurality of setup procedure steps in response to each of a plurality of communications received from a second device (see Fig. 1, remote control unit in connection with interactive database, see also Fig. 3 steps 302-312, see further [0010], metadata relates to control behaviors of particular CE devices, e.g., it describes the CE device, such as the manufacturer type shown in Fig. 4, as well as functions, such as in [0054] Aquos TV functions such as channel up or next input state).
For claim 2, Krzyzanowski discloses all the claimed subject matter, as set forth in claim 1.  Krzyzanowski discloses the plurality of communications received at the first device comprises command data being transmitted from the second device in response to activations of one of more input elements of the second device (see abstract, a remote control unit on a remote control device 104 obtains command codes and metadata from an interactive database, see also [0065], user selection process).

For claim 4, Krzyzanowski discloses all the claimed subject matter, as set forth in claim 1.  Krzyzanowski discloses the plurality of communications being received at the first device comprises prompt response data being transmitted from the second device (see abstract, a remote control unit on a remote control device 104 obtains command codes and metadata from an interactive database, see also Fig. 3 steps 302-312).
For claim 5, Krzyzanowski discloses all the claimed subject matter, as set forth in claim 1.  Krzyzanowski discloses the data that is indicative of the appliance type and the command code set for use in controlling functional operations of the controllable appliance of the appliance type comprises a sequence of input element activations to be provided to the second device (see abstract, a remote control unit on a remote control device 104 obtains command codes and metadata and see [0010], metadata relates to control behaviors of particular CE devices, e.g., it describes the CE device, such as the manufacturer type shown in Fig. 4, as well as functions, such as in [0054] Aquos TV functions such as channel up or next input state).
For claim 6, Krzyzanowski discloses all the claimed subject matter, as set forth in claim 1.  Krzyzanowski discloses a first one of the plurality of communications received by the first device causes the first device to initiate an automatic progression through 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.







/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        

/BRIAN P YENKE/Primary Examiner, Art Unit 2422